Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks have also been entered.
Independent claims 1, 10, and 17 have been amended with the languages of previously objected claims 5, 12, and 19 respectively.
 Computer program product of claim 17 as previously stated in the mailed office action of 02/16/2020 is read as non-transitory in light of the specification in page 17, para. 0049 citing “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. 
Furthermore, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment cited below to correct claim dependency errors was given in a verbal authorization with Attorney Brian D. Welle (Reg. No. 73799) on 05/20/2022 authorizing the amendments by way of Examiner’s amendments comprising the details as listed below.
Claims 1-4, 6-11, 13-18, and 20 currently pending.                                                                                                                                                                                           
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Amendments
The application has been amended as follows:
Claim 6 (Currently Amended) The computer-implemented method of claim [[5]] 4, wherein the presence is detected by detecting that a user device associated with the second user is connecting to a wireless network of the smart device.
7. (Original) The computer-implemented method of claim 6, wherein the notification is sent to the user device associated with the second user.  
8. (Original) The computer-implemented method of claim 6, further comprising: receiving, from the user device associated with the second user, a request for the smart device to go to sleep; putting the smart device to sleep in response to the request; and awakening the smart device to continue monitoring the predetermined set of user activities during the user-defined event in response to detecting that the user device associated with the second user is no longer connected to the wireless network.
Claim 13 (Currently Amended) The system of claim [[12]] 11, wherein the presence is detected by detecting that a user device associated with the second user is connecting to a wireless network of the smart device.  
14. (Original) The system of claim 13, wherein the notification is sent to the user device associated with the second user.  
15. (Original) The system of claim 13, the memory further containing instructions that, when executed by the processor, cause the processor to: receive, from the user device associated with the second user, a request for the smart device to go to sleep; put the smart device to sleep in response to the request; and awaken the smart device to continue monitoring the predetermined set of user activities during the user-defined event in response to detecting that the user device associated with the second user is no longer connected to the wireless network.

Claim 20 (Currently Amended) The computer program product of claim [[19]] 18, the readable storage medium comprising additional program instructions that, when executed by the computer, cause the computer to: receive, from the user device associated with the second user, a request for the smart device to go to sleep; put the smart device to sleep in response to the request; and awaken the smart device to continue monitoring the predetermined set of user activities during the user-defined event in response to detecting that the user device associated with the second user is no longer connected to the wireless network.

End of amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-11, 13-18, and 20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches a method which involves receiving a wake-up command from a user. A smart device is awakened for receiving and processing the user prompt in response to receiving the wake-up command. A user-defined event is received during the smart device to remain awake and monitor a predetermined set of user activities without additional wake-up command within the user prompt. The predetermined set of user activities is monitored during the user-defined event using the smart device. The user-defined event is received with a specified amount of time to remain awake, as illustrated in the independent claims 1, 10, and 17.

       Furthermore, claims 1-4, 6-11, 13-18, and 20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 8-9 of the response filed on 03/30/2022.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
05/20/2022